98 F.3d 1346
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James LUDLOW, Petitioner-Appellant,v.Teresa ROCHA, Warden;  Attorney General of the State ofCalifornia, Respondents-Appellees.
No. 95-17307.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 11, 1996.

Before:  BEEZER, KOZINSKI and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
We affirm for the reasons stated in the magistrate judge's Findings and Recommendation, filed on August 11, 1995, which was adopted in full by the district court's Order filed on October 18, 1995.1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Ludlow's request for appointment of counsel for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214 (1996), to this appeal